                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

WILLIAM C. FLOYD JR.,

                   Petitioner,                             8:13CV195

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
SCOTT FRAKES, Director of the
Nebraska Department of Correctional
Services; and BRAD HANSEN, Warden
Tecumseh State Correctional Institution;

                   Respondents.

       Petitioner William C. Floyd Jr. (“Petitioner” or “Floyd”) filed an “Objection
and Response to the Respondent Answer to Amended Petition” (filing no. 186) and
“Brief Points and Authorities” (filing no. 187) on April 11, 2019. Floyd’s
Objection was docketed as a motion. The court will treat Floyd’s Objection as part
of his brief in response to Respondents’ answer and brief.

      IT IS THEREFORE ORDERED that:

       1.     The clerk of court is directed to term the motion event associated with
Petitioner’s Objection (filing no. 186). The court will treat Petitioner’s Objection
as part of his brief in response.

      2.     Respondents shall have until May 13, 2019, to file their reply brief.
(See Filing No. 128.)
Dated this 12th day of April, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge




                                  2
